 

Exhibit 10.2

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the “Agreement”), made this 31st day of December 2012, by and
between FIRST FEDERAL SAVINGS BANK OF FRANKFORT, a federally chartered savings
institution (the “Bank”), and WILLIAM H. JOHNSON (the “Executive”). References
to the Company herein shall mean Kentucky First Federal Bancorp, a federally
chartered corporation and the holding company of the Bank.

 

WHEREAS, Executive serves the Bank in a position of substantial responsibility;

 

WHEREAS, the Bank wishes to assure the services of Executive for the period
provided in this Agreement; and

 

WHEREAS, Executive is willing to serve in the employ of the Bank on a full-time
basis for said period.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.          Employment.   Executive is employed as Senior Vice President and
President of Danville-Lancaster Operations of the Bank.  Executive shall perform
all duties and shall have all powers which are commonly incident to those
offices.  During the term of this Agreement, Executive also agrees to serve, if
elected, as an officer and/or director of any subsidiary of the Bank and in such
capacity will carry out such duties and responsibilities as are reasonably
appropriate to that office.

 

2.          Location and Facilities.  Executive will be furnished with the
working facilities and staff customary for executive officers with the title and
duties set forth in Section 1 and as are necessary for him to perform his
duties.  The location of such facilities and staff shall be at the principal
administrative offices of the Bank, or at such other site or sites customary for
such offices.

 

3.          Term.

 

a.           The term of this Agreement shall be (i) the initial term,
consisting of the period commencing on the date of this Agreement (the
“Effective Date”) and ending on the third anniversary of the Effective Date,
plus (ii) any and all extensions of the initial term made pursuant to this
Section 3.

 

b.           Commencing on the first year anniversary date of this Agreement,
and continuing on each anniversary thereafter, the disinterested members of the
boards of directors of the Bank may extend the Agreement for an additional
one-year period beyond the then effective expiration date, unless Executive
elects not to extend the term of this Agreement by giving written notice in
accordance with Section 19 of this Agreement.  The Board of Directors of the
Bank (the “Board”) will review Executive’s performance annually for purposes of
determining whether to extend the Agreement and the rationale and results
thereof shall be included in the minutes of the Board’s meeting.  The Board
shall give notice to Executive as soon as possible after such review as to
whether the Agreement is to be extended.

 

4.           Base Compensation.

 

a.           The Bank agrees to pay Executive during the term of this Agreement
a base salary at the rate of $127,392 per year, payable in accordance with
customary payroll practices.

 

 

 

 

b.           The Board shall review annually the rate of Executive’s base salary
based upon factors they deem relevant, and may maintain or increase his salary,
provided that no such action shall reduce the rate of salary below the rate in
effect on the Effective Date.

 

c.           In the absence of action by the Board, Executive shall continue to
receive salary at the annual rate specified on the Effective Date or, if another
rate has been established under the provisions of this Section 4, the rate last
properly established by action of the Board under the provisions of this Section
4.

 

5.          Bonuses.  Executive shall be entitled to participate in
discretionary bonuses or other incentive compensation programs that the Bank may
award from time to time to senior management employees pursuant to bonus plans
or otherwise.

 

6.          Benefit Plans.  Executive shall be entitled to participate in such
life insurance, medical, dental, pension, profit sharing, retirement and
stock-based compensation plans and other programs and arrangements as may be
approved from time to time by the Bank for the benefit of its employees.

 

7.           Vacation and Leave.  At such reasonable times as the Board shall in
its discretion permit, Executive shall be entitled, without loss of pay, to
absent himself voluntarily from the performance of his employment under this
Agreement, all such voluntary absences to count as vacation time, provided that:

 

a.           Executive shall be entitled to an annual vacation in accordance
with the policies that the Board periodically establishes for senior management
employees.

 

b.           Executive shall accumulate any unused vacation and/or sick leave
from one fiscal year to the next, in either case to the extent authorized by the
Board, provided that the Board shall not reduce previously accumulated vacation
or sick leave.

 

c.           In addition to the above mentioned paid vacations, Executive shall
be entitled, without loss of pay, to absent himself voluntarily from the
performance of his employment for such additional periods of time and for such
valid and legitimate reasons as the Board may in its discretion
determine.  Further, the Board may grant Executive a leave or leaves or absence,
with or without pay, at such time or times and upon such terms and conditions as
the Board in its discretion may determine.

 

8.          Expense Payments and Reimbursements.  Executive shall be reimbursed
for all reasonable out-of-pocket business expenses that he shall incur in
connection with his services under this Agreement upon substantiation of such
expenses in accordance with applicable policies of the Bank.

 

9.          Automobile Allowance.   During the term of this Agreement, Executive
may be entitled to an automobile allowance.   In the event such automobile
allowance is provided by the Bank, Executive shall comply with reasonable
reporting and expense limitations on the use of such automobile as may be
established by the Bank from time to time, and the Bank shall annually include
on Executive’s Form W-2 any amount of income attributable to Executive’s
personal use of such automobile.

 

10.           Loyalty and Confidentiality.

 

a.           During the term of this Agreement and except for illnesses,
reasonable vacation periods, and reasonable leaves of absence, Executive: (i)
shall devote his full business time, attention, skill, and efforts to the
faithful performance of his duties hereunder; provided, however, that from time
to time, Executive may serve on the boards of directors of, and hold any other
offices or positions in, companies or organizations which will not present any
conflict of interest with the Bank or any of their subsidiaries or affiliates or
unfavorably affect the performance of Executive’s duties pursuant to this
Agreement, or violate any applicable statute or regulation and (ii) shall not
engage in any business or activity contrary to the business affairs or interests
of the Bank. “Full business time” is hereby defined as that amount of time
usually devoted to like companies and institutions by similarly situated
executive officers.

 



 

 

 

b.           Nothing contained in this Agreement shall prevent or limit
Executive’s right to invest in the capital stock or other securities of any
business dissimilar from that of the Bank, or, solely as a passive, minority
investor, in any business.

 

c.           Executive agrees to maintain the confidentiality of any and all
information concerning the operation or financial status of the Bank; the names
or addresses of any of its borrowers, depositors and other customers; any
information concerning or obtained from such customers; and any other
information concerning the Bank to which he may be exposed during the course of
his employment.  Executive further agrees that, unless required by law or
specifically permitted by the Board in writing, he will not disclose to any
person or entity, either during or subsequent to his employment, any of the
above-mentioned information which is not generally known to the public, nor
shall he employ such information in any way other than for the benefit of the
Bank.

 

11.           Termination and Termination Pay.  Subject to Section 12 of this
Agreement, Executive’s employment under this Agreement may be terminated in the
following circumstances:

 

a.           Death.  Executive’s employment under this Agreement shall terminate
upon his death during the term of this Agreement, in which event Executive’s
estate shall be entitled to receive the compensation due to Executive through
the last day of the calendar month in which his death occurred.

 

b.           Retirement.  This Agreement shall be terminated upon Executive’s
retirement under the retirement benefit plan or plans in which he participates
pursuant to Section 6 of this Agreement or otherwise.

 

c.            Disability.

 

i.            The Board or Executive may terminate Executive’s employment after
having determined Executive has a Disability.  For purposes of this Agreement,
“Disability” means a physical or mental infirmity that impairs Executive’s
ability to substantially perform his duties under this Agreement and that
results in Executive becoming eligible for long-term disability benefits under
any long-term disability plans of the Bank (or, if there are no such plans in
effect, that impairs Executive’s ability to substantially perform his duties
under this Agreement for a period of one hundred eighty (180) consecutive
days).  The Board shall determine whether or not Executive is and continues to
be permanently disabled for purposes of this Agreement in good faith, based upon
competent medical advice and other factors that they reasonably believe to be
relevant.  As a condition to any benefits, the Board may require Executive to
submit to such physical or mental evaluations and tests as it deems reasonably
appropriate.

 

ii.         In the event of such Disability, Executive shall be entitled to the
compensation and benefits provided for under this Agreement for (1) any period
during the term of this Agreement and prior to the establishment of Executive’s
Disability during which Executive is unable to work due to the physical or
mental infirmity, and (2) any period of Disability which is prior to Executive’s
termination of employment pursuant to this Section 11c.; provided, however, that
any benefits paid pursuant to the Bank’s long-term disability plan will continue
as provided in such plan without reduction for payments made pursuant to this
Agreement.  During any period that Executive receives disability benefits and to
the extent that Executive shall be physically and mentally able to do so, he
shall furnish such information, assistance and documents so as to assist in the
continued ongoing business of the Bank and, if able, he shall make himself
available to the Bank to undertake reasonable assignments consistent with his
prior position and his physical and mental health.  The Bank shall pay all
reasonable expenses incident to the performance of any assignment given to
Executive during the Disability period.

 

 

 

 

d.          Termination for Cause.

 

i.            The Board may, by written notice to Executive in the form and
manner specified in this paragraph, immediately terminate his employment at any
time, for “Cause.”  Executive shall have no right to receive compensation or
other benefits for any period after termination for Cause except for vested
benefits.  Termination for Cause shall mean termination because of, in the good
faith determination of the Board, Executive’s:

 

(1)         Personal dishonesty;

(2)         Incompetence;

(3)         Willful misconduct;

(4)         Breach of fiduciary duty involving personal profit;

(5)         Intentional failure to perform stated duties under this Agreement;

(6)         Willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) that reflects adversely on the reputation of the
Bank, any felony conviction, any violation of law involving moral turpitude, or
any violation of a final cease-and-desist order; or

(7)         Material breach by Executive of any provision of this Agreement.

 

ii.         Notwithstanding the foregoing, Executive shall not be deemed to have
been terminated for Cause unless there shall have been delivered to Executive a
copy of a resolution duly adopted by the affirmative vote of a majority of the
entire membership of the Board at a meeting of such Board called and held for
the purpose (after reasonable notice to Executive and an opportunity for
Executive to be heard before the Board with counsel), of finding that, in the
good faith opinion of the Board, Executive was guilty of the conduct described
above and specifying the particulars thereof.

 

e.           Voluntary Termination by Executive.  In addition to his other
rights to terminate under this Agreement, Executive may voluntarily terminate
employment during the term of this Agreement upon at least ninety (90) days’
prior written notice to the Board, in which case Executive shall receive only
his compensation, vested rights and employee benefits up to the date of his
termination.

 

f.          Without Cause or With Good Reason.

 

i.            In addition to termination pursuant to Sections 11a. through 11e.,
the Board may, by written notice to Executive, immediately terminate his
employment at any time for a reason other than Cause (a termination
“Without  Cause”) and Executive may, by written notice to the Board, immediately
terminate this Agreement at any time within ninety (90) days following an event
constituting “Good Reason,” as defined below (a termination “With Good Reason”).

 

ii.         Subject to Section 12 of this Agreement, in the event of termination
under this Section 11f., Executive shall be entitled to receive his base salary
for the remaining term of the Agreement paid in one lump sum within ten (10)
calendar days of such termination.  Also, in such event, Executive shall, for
the remaining term of the Agreement, receive the benefits he would have received
during the remaining term of the Agreement under any retirement programs
(whether tax-qualified or non-qualified) in which Executive participated prior
to his termination (with the amount of the benefits determined by reference to
the benefits received by Executive or accrued on his behalf under such programs
during the twelve (12) months preceding his termination) and continue to
participate in any benefit plans of the Bank that provide health (including
medical and dental), life or disability insurance, or similar coverage, upon
terms no less favorable than the most favorable terms provided to senior
executives of the Bank during such period.  In the event that the Bank is unable
to provide such coverage by reason of Executive no longer being an employee, the
Bank shall provide Executive with comparable coverage on an individual policy
basis.

 



 

 

  

iii.         “Good Reason” shall exist if, without Executive’s express written
consent, the Bank materially breach any of their respective obligations under
this Agreement.  Without limitation, such a material breach shall be deemed to
occur upon any of the following:

 

(1)         A material reduction in Executive’s responsibilities or authority in
connection with his employment with the Bank;

 

(2)         Assignment to Executive of duties of a non-executive nature or
duties for which he is not reasonably equipped by his skills and experience;

 

(3)         A reduction in salary or benefits contrary to the terms of this
Agreement, or, following a Change in Control as defined in Section 12 of this
Agreement, any reduction in salary or material reduction in benefits below the
amounts to which Executive was entitled prior to the Change in Control;

 

(4)         Termination of incentive and benefit plans, programs or
arrangements, or reduction of Executive’s participation to such an extent as to
materially reduce their aggregate value below their aggregate value as of the
Effective Date;

 

(5)         A requirement that Executive relocate his principal business office
or his principal place of residence outside of the area consisting of a thirty
(30) mile radius from the current main office and any branch of the Bank, or the
assignment to Executive of duties that would reasonably require such a
relocation; or

 

(6)         Liquidation or dissolution of the Bank.

 

iv.         Notwithstanding the foregoing, a reduction or elimination of
Executive’s benefits under one or more benefit plans maintained by the Bank as
part of a good faith, overall reduction or elimination of such plans or benefits
thereunder applicable to all participants in a manner that does not discriminate
against Executive (except as such discrimination may be necessary to comply with
law) shall not constitute an event of Good Reason or a material breach of this
Agreement, provided that benefits of the type or to the general extent as those
offered under such plans prior to such reduction or elimination are not
available to other officers of the Bank or any company that controls either of
them under a plan or plans in or under which Executive is not entitled to
participate.

 

g.           Continuing Covenant Not to Compete or Interfere with
Relationships.  Regardless of anything herein to the contrary, following a
termination by the Bank or Executive pursuant to Section 11f.:

 

i.            Executive’s obligations under Section 10c. of this Agreement will
continue in effect; and

 

ii.         During the period ending on the first anniversary of such
termination, Executive shall not serve as an officer, director or employee of
any bank holding company, bank, savings bank, savings and loan holding company,
or mortgage company (any of which shall be a “Financial Institution”) which
Financial Institution offers products or services competing with those offered
by the Bank from any office within fifty (50) miles from the main office or any
branch of the Bank and shall not interfere with the relationship of the Bank and
any of its employees, agents, or representatives.

 

 

 

 

 

12.         Termination in Connection with a Change in Control.

 

a.           For purposes of this Agreement, a “Change in Control” means any of
the following events with respect to the Bank or Kentucky First Federal Bancorp,
Inc. (the “Company”):

 

i.            Merger: The Company merges into or consolidates with another
corporation, or merges another corporation into the Company, and as a result
less than a majority of the combined voting power of the resulting corporation
immediately after the merger or consolidation is held by persons who were
stockholders of the Company immediately before the merger or consolidation.

 

ii.         Acquisition of Significant Share Ownership: The Company files, or is
required to file, a report on Schedule 13D or another form or schedule (other
than Schedule 13G) required under Sections 13(d) or 14(d) of the Securities
Exchange Act of 1934, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company’s voting securities, but this clause (b) shall not
apply to beneficial ownership of Company voting shares held in a fiduciary
capacity by an entity of which the Company directly or indirectly beneficially
owns 50% or more of its outstanding voting securities.

 

iii.         Change in Board Composition:  During any period of two consecutive
years, individuals who constitute the Company’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s Board of Directors; provided, however, that for
purposes of this clause (iii), each director who is first elected by the Board
(or first nominated by the Board for election by the stockholders) by a vote of
at least two-thirds (2/3) of the directors who were directors at the beginning
of the two-year period shall be deemed to have also been a director at the
beginning of such period; or

 

iv.         Sale of Assets:  The Company sells to a third party all or
substantially all of its assets.

 

Notwithstanding anything in this Agreement to the contrary, in no event shall
the conversion of the Bank from mutual to stock form (including a “second-step”
reorganization) constitute a “Change in Control” for purposes of this Agreement.

 

b.           Termination.  If within the period ending one year after a Change
in Control, (i) the Bank shall terminate Executive’s employment Without Cause,
or (ii) Executive voluntarily terminates his employment with Good Reason, the
Bank shall, within ten calendar days of the termination of Executive’s
employment, make a lump-sum cash payment to him equal to three times Executive’s
average Annual Compensation over the five (5) most recently completed calendar
years ending with the year immediately preceding the effective date of the
Change in Control.  In determining Executive’s average Annual Compensation,
Annual Compensation shall include base salary and any other taxable income,
including, but not limited to, amounts related to the granting, vesting or
exercise of restricted stock or stock option awards, commissions, bonuses
(whether paid or accrued for the applicable period), as well as retirement
benefits, director or committee fees and fringe benefits paid or to be paid to
Executive or paid for Executive’s benefit during any such year, profit sharing,
employee stock ownership plan and other retirement contributions or benefits,
including to any tax-qualified plan or arrangement (whether or not taxable) made
or accrued on behalf of Executive for such years. The cash payment made under
this Section 12b. shall be made in lieu of any payment also required under
Section 11f. of this Agreement because of a termination in such
period.  Executive’s rights under Section 11f. are not otherwise affected by
this Section 12.  Also, in such event, Executive shall, for a thirty-six (36)
month period following his termination of employment, receive the benefits he
would have received over such period under any retirement programs (whether
tax-qualified or non-tax-qualified) in which Executive participated prior to his
termination (with the amount of the benefits determined by reference to the
benefits received by Executive or accrued on his behalf under such programs
during the twelve (12) months preceding the Change in Control) and continue to
participate in any benefit plans of the Bank that provide health (including
medical and dental), life or disability insurance, or similar coverage upon
terms no less favorable than the most favorable terms provided to senior
executives during such period.  In the event that the Bank is unable to provide
such coverage by reason of Executive no longer being an employee, the Bank shall
provide Executive with comparable coverage on an individual policy basis or the
cash equivalent.

 

 

 

 

c.           The provisions of Section 12 and Sections 14 through 25, including
the defined terms used in such sections, shall continue in effect until the
later of the expiration of this Agreement or one year following a Change in
Control.

 

Indemnification and Liability Insurance.

 

a.           Indemnification.  The Bank agrees to indemnify Executive (and his
heirs, executors, and administrators), and to advance expenses related thereto,
to the fullest extent permitted under applicable law and regulations against any
and all expenses and liabilities reasonably incurred by him in connection with
or arising out of any action, suit, or proceeding in which he may be involved by
reason of his having been a director or Executive of the Bank or any of its
subsidiaries (whether or not he continues to be a director or Executive at the
time of incurring any such expenses or liabilities), such expenses and
liabilities to include, but not be limited to, judgments, court costs, and
attorneys’ fees and the costs of reasonable settlements, such settlements to be
approved by the Board, if such action is brought against Executive in his
capacity as an Executive or director of the Bank or any of its
subsidiaries.  Indemnification for expenses shall not extend to matters for
which Executive has been terminated for Cause.  Nothing contained herein shall
be deemed to provide indemnification prohibited by applicable law or
regulation.  Notwithstanding anything herein to the contrary, the obligations of
this Section 13 shall survive the term of this Agreement by a period of six (6)
years.

 

b.           Insurance.  During the period in which indemnification of Executive
is required under this Section, the Bank shall provide Executive (and his heirs,
executors, and administrators) with coverage under a directors’ and officers’
liability policy at the expense of the Bank, at least equivalent to such
coverage provided to directors and senior executives of the Bank.

 

14.         Reimbursement of Executive’s Expenses to Enforce this
Agreement.   The Bank shall reimburse Executive for all out-of-pocket expenses,
including, without limitation, reasonable attorneys’ fees, incurred by Executive
in connection with successful enforcement by Executive of the obligations of the
Bank to Executive under this Agreement.  Successful enforcement shall mean the
grant of an award of money or the requirement that the Bank take some action
specified by this Agreement: (i) as a result of a court order; or (ii) otherwise
by the Bank following an initial failure of the Bank to pay such money or take
such action promptly after written demand therefor from Executive stating the
reason that such money or action was due under this Agreement at or prior to the
time of such demand.

 

 

 

 

15.         Limitation of Benefits under Certain Circumstances.  If the payments
and benefits pursuant to Section 12 of this Agreement, either alone or together
with other payments and benefits which Executive has the right to receive from
the Bank, would constitute a “parachute payment” under Section 280G of the Code,
the payments and benefits pursuant to Section 12 shall be reduced or revised, in
the manner determined by Executive, by the amount, if any, which is the minimum
necessary to result in no portion of the payments and benefits under Section 12
being non-deductible to the Bank pursuant to Section 280G of the Code and
subject to the excise tax imposed under Section 4999 of the Code.  The
determination of any reduction in the payments and benefits to be made pursuant
to Section 12 shall be based upon the opinion of the Bank’s independent public
accountants and paid for by the Bank.  In the event that the Bank and/or
Executive do not agree with the opinion of such counsel, (i) the Bank shall pay
to Executive the maximum amount of payments and benefits pursuant to Section 12,
as selected by Executive, which such opinion indicates there is a high
probability do not result in any of such payments and benefits being
non-deductible to the Bank and subject to the imposition of the excise tax
imposed under Section 4999 of the Code and (ii) the Bank may request, and
Executive shall have the right to demand that they request, a ruling from the
IRS as to whether the disputed payments and benefits pursuant to Section 12 have
such consequences.  Any such request for a ruling from the IRS shall be promptly
prepared and filed by the Bank, but in no event later than thirty (30) days from
the date of the opinion of counsel referred to above, and shall be subject to
Executive’s approval prior to filing, which shall not be unreasonably
withheld.  The Bank and Executive agree to be bound by any ruling received from
the IRS and to make appropriate payments to each other to reflect any such
rulings, together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.  Nothing contained herein shall result in a
reduction of any payments or benefits to which Executive may be entitled upon
termination of employment other than pursuant to Section 12 hereof, or a
reduction in the payments and benefits specified in Section 12 below zero.

 

16.         Injunctive Relief.  If there is a breach or threatened breach of
Section 11g. of this Agreement or the prohibitions upon disclosure contained in
Section 10c. of this Agreement, the parties agree that there is no adequate
remedy at law for such breach, and that the Bank shall be entitled to injunctive
relief restraining Executive from such breach or threatened breach, but such
relief shall not be the exclusive remedy hereunder for such breach.  The parties
hereto likewise agree that Executive, without limitation, shall be entitled to
injunctive relief to enforce the obligations of the Bank under this Agreement.

 

17.         Successors and Assigns.

 

a.           This Agreement shall inure to the benefit of and be binding upon
any corporate or other successor of the Bank which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Bank.

 

b.           Since the Bank is contracting for the unique and personal skills of
Executive, Executive shall be precluded from assigning or delegating his rights
or duties hereunder without first obtaining the written consent of the Bank.

 

18.         No Mitigation.  Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.

 

19.         Notices.  All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch United States Post Office, by registered or certified mail, postage
prepaid, addressed to the Bank at their principal business offices and to
Executive at his home address as maintained in the records of the Bank.

 

20.         No Plan Created by this Agreement.   Executive and the Bank
expressly declare and agree that this Agreement was negotiated among them and
that no provision or provisions of this Agreement are intended to, or shall be
deemed to, create any plan for purposes of the Employee Retirement Income
Security Act or any other law or regulation, and each party expressly waives any
right to assert the contrary.  Any assertion in any judicial or administrative
filing, hearing, or process that such a plan was so created by this Agreement
shall be deemed a material breach of this Agreement by the party making such an
assertion.

 

21.         Amendments.  No amendments or additions to this Agreement shall be
binding unless made in writing and signed by all of the parties, except as
herein otherwise specifically provided.

 

 

 

 

22.         Applicable Law.  Except to the extent preempted by federal law, the
laws of the Commonwealth of Kentucky shall govern this Agreement in all
respects, whether as to its validity, construction, capacity, performance or
otherwise.

 

23.         Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

 

24.         Headings.  Headings contained herein are for convenience of
reference only.

 

25.         Entire Agreement.  This Agreement, together with any understanding
or modifications thereof as agreed to in writing by the parties, shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, other than written agreements with respect to specific
plans, programs or arrangements described in Sections 5 and 6.

 

26.         Required Provisions.   In the event any of the foregoing provisions
of this Section 26 are in conflict with the terms of this Agreement, this
Section 26 shall prevail.

 

a.           The Bank may terminate Executive’s employment at any time, but any
termination by the Bank, other than termination for Cause, shall not prejudice
Executive’s right to compensation or other benefits under this
Agreement.  Executive shall not have the right to receive compensation or other
benefits for any period after termination for Cause as defined in Section 7 of
this Agreement.

 

b.           If Executive is suspended from office and/or temporarily prohibited
from participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1818(e)(3) or (g)(1); the Bank’s obligations under this contract shall
be suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Bank may, in its
discretion:  (i) pay Executive all or part of the compensation withheld while
their contract obligations were suspended; and (ii) reinstate (in whole or in
part) any of the obligations which were suspended.

 

c.           If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1818(e)(4) or (g)(1), all obligations of the Bank under this contract
shall terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.

 

d.           If the Bank is in default as defined in Section 3(x)(1) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1813(x)(1), all obligations of
the Bank under this contract shall terminate as of the date of default, but this
paragraph shall not affect any vested rights of the contracting parties.

 

e.           All obligations under this Agreement shall be terminated, except to
the extent a determination is made that continuation of the contract is
necessary for the continued operation of the Employer (1) by the director of the
Office of the Comptroller of the Currency (the “OCC”) or his or his designee
(the “Director”), at the time the OCC enters into an agreement to provide
assistance to or on behalf of the Employer under the authority contained in
Section 13(c) of the FDIA; or (2) by the Director, at the time the Director
approves a supervisory merger to resolve problems related to operation of the
Employer when the Employer is determined by the Director to be in an unsafe and
unsound condition. Any rights of the Executive that have already vested,
however, shall not be affected by such action.

 

f.            Any payments made to Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon compliance with 12 U.S.C. Section
1828(k) and 12 C.F.R. Section 545.121 and any rules and regulations promulgated
thereunder.

 

 

 

 

27.         Section 409A.

 

a.           The Executive will be deemed to have a termination of employment
for purposes of determining the timing of any payments that are classified as
deferred compensation only upon a “separation from service” within the meaning
of Section 409A.

 

b.           If at the time of the Executive’s separation from service, (i) the
Executive is a “specified employee” (within the meaning of Section 409A and
using the methodology selected by the Bank) and (ii) the Bank make a good faith
determination that an amount payable or the benefits to be provided hereunder
constitutes deferred compensation (within the meaning of Section 409A), the
payment of which is required to be delayed pursuant to the six-month delay
rule of Section 409A in order to avoid taxes or penalties under Section 409A,
then the Bank will not pay the entire amount on the otherwise scheduled payment
date but will instead pay on the scheduled payment date the maximum amount
permissible in order to comply with Section 409A (i.e., any amount that
satisfies an exception under the Section 409A rules from being categorized as
deferred compensation) and will pay the remaining amount (if any) in a lump sum
on the first business day after such six month period. 

 

c.           To the extent the Executive would be subject to an additional 20%
tax imposed on certain deferred compensation arrangements pursuant to
Section 409A as a result of any provision of this Agreement, such provision
shall be deemed amended to the minimum extent necessary to avoid application of
such tax and the parties shall promptly execute any amendment reasonably
necessary to implement this Section 21.  The Executive and the Bank agree to
cooperate to make such amendment to the terms of this Agreement as may be
necessary to avoid the imposition of penalties and taxes under Section 409A;
provided, however, that the Executive agrees that any such amendment shall
provide the Executive with economically equivalent payments and benefits, and
the Executive agrees that any such amendment will not materially increase the
cost to, or liability of, the Bank with respect to any payment.

 

d.           For purposes of the this Agreement, Section 409A shall refer to
Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury
regulations and any other authoritative guidance issued thereunder.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.

 

ATTEST:   FIRST FEDERAL SAVINGS BANK OF FRANKFORT         /s/ R. Clay Hulette  
By:   /s/ Don D. Jennings       For the Entire Board of Directors        
WITNESS:   EXECUTIVE         /s/ Virginia R. S. Stump   By: /s/ William H.
Johnson

 

 

 